MEANEY, District Judge.
Plaintiff instituted this action in the Superior Court of -New Jersey, seeking strict foreclosure of fifteen tax sale certificates. The United States having removed the action to this court under the provisions of section 1444 of the Judicial Code, 28 U.S. C.A. § 1444, moves to dismiss on the ground that the jurisdictional requirements of Title 28 U.S.C.A. § 24.10, are not met.
Under a statute formerly in effect, substantially similar to that embodied in 28 U.S.C.A. § 2410, Judge Avis of this court held that consent to be "sued in a strict foreclosure proceeding had not been given by the United States, since the statute contemplated a judicial sale. Integrity Trust Co. v. United States, D.C.N.J. 1933, 3 F.Supp. 577. The United States, of course, cannot be made subject to suit unless the terms of its consent are strictly complied with. It follows, therefore, that this action must be dismissed as to the United States, and since the reason for removal no longer exists, the case will be remanded to the Superior Court of New Jersey.
Submit an order.